DETAILED ACTION

Election/Restrictions
Applicant’s election without traverse of the invention of Group I (claims 212-230, 233, 234, directed to methods of analysis) in the reply filed on 01/22/2021 is acknowledged.
Claims 231 and 232 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 01/22/2021.

Priority
Applicant’s claim for the benefit of a prior-filed application under 35 U.S.C. 119(e) or under 35 U.S.C. 120, 121, 365(c), or 386(c) is acknowledged. Applicant has not complied with one or more conditions for receiving the benefit of an earlier filing date under 35 U.S.C. 119 as follows:
The later-filed application must be an application for a patent for an invention which is also disclosed in the prior application (the parent or original nonprovisional application or provisional application). The disclosure of the invention in the parent application and in the later-filed application must be sufficient to comply with the requirements of 35 U.S.C. 112(a) or the first paragraph of pre-AIA  35 U.S.C. 112, except for the best mode requirement.  See Transco Products, Inc. v. Performance Contracting, Inc., 38 F.3d 551, 32 USPQ2d 1077 (Fed. Cir. 1994)


Claim Rejections - 35 USC § 112 – New Matter
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):


The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 212-230, 233 and 234 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. This is a new matter rejection.
The rejection of claims for including new matter (i.e.:  subject matter that was not contemplated or disclosed by the application as originally filed) is relevant to the broad sub-genus of genes “that encode a protein associated with synapse biology”, as recited in claim 212.
The originally filed application does not include any characterization of proteins, either by identification of their structure (e.g.:  gene or polypeptide sequences) or particular biological functions they may have in a cellular system, to particularly identify genes “that encode a protein associated with synapse biology”.  The specification provides some specific example of particular genes (e.g.:  Table 2; Examples 4 and 7) 

Claim Objections
Claim 224 is objected to because of the following informalities:  the claim recites “further comprises a CNV is selected from” where the phrase “further comprises a CNV [[is]] selected from” is likely intended.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112 - Indefiniteness
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 212-230, 233 and 234 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

Claims 212-230, 233 and 234 are unclear over recitation of the phrase “wherein the one or more genetic variations has an odds ratio (OR) of 3 or more”, as recited in claim 212.  An “odds ratio” is a statistic that quantifies the strength of the association between two events, A and B.  In the instant case the claims do not define what are the events that are considered in the OR of the claims.  Furthermore, an OR as a statistic is calculated within a population of subjects, for example cases and controls.  But the claims do not set forth any particular population for the required “odds ratio (OR) of 3 or more”.  Because the odds ratio for any association may change in different populations, it is unclear how the skilled artisan would know if any particular variation in facts meets the limitation of the claim.
Claims 221 and 224 are unclear over recitation of the phrase “the CNV is set forth in SEQ ID NO: 61 or a complement thereof; or the CNV is set forth in SEQ ID NO: 62 or a complement thereof” as recited in claim 221.  In the instant case SEQ ID NOs: 61 and 62 appear to be identical sequences, as supplied in the Sequence Listing.  It is 
Claim 222 is unclear over recitation of the phrase “a transcript variant of the SYAP1 gene is set forth in SEQ ID NO: 165 or SEQ ID NO: 166”.  In the instant case SEQ ID NOs: 165 and 166 appear to be identical sequences, as supplied in the Sequence Listing.  It is thus unclear what different elements are intended to be encompassed by the alternative presentation of SEQ ID NO: 165 and 166 in the claims.
Claims 224 is unclear over recitation of the phrase “wherein the one or more genetic variations further comprises a CNV is selected from a group consisting of the sequences set forth in SEQ ID NOs: 1 to 60 and 63 to 76”.  The claim is unclear because the claim depends from claim 212 which requires “the one or more genetic variations occur in one or more genes that encode a protein associated with synapse biology in the subject”.  In the case of claim 224 it is unclear if the addition CNVs in SEQ ID NOs: 1 to 60 and 63 to 76 are intended to have the same functional limitation of occurring in a gene that encodes a protein associated with synapse biology.  And based on the disclosure of loci in Table 1 it is unclear if these CNVs in fact all meet such a functional limitation.
Claims 227-229 are unclear over recitation of the phrase “detecting … comprises analyzing the whole genome or whole exome from the one or more subjects”, as recited in claim 227.  The claims depend from claim 212 which is directed to analysis of genetic material “from a human subject”.  As such there is no antecedent basis for any plurality of subjects, as recited in the unclear phrase.

Claim 233 is unclear over the recited steps of calculating an odds ratio (OR).  The recitation is unclear because the calculation of the required OR is based on numbers of subjects in a cohort that do or do not have the disease and do or do not have the variation.  But the cohort of the claim is completely undefined.  And where the genetic makeup, and pathological phenotypes, present in any member of a cohort can be different in any different cohort, this OR is not some standard measure but completely dependent upon the cohort.  Thus it appears that the same variation may or may not satisfy this functional limitation related to the required OR depending on what cohort is studied.  Thus the skilled artisan detecting a variation would not know if any detected variation does or does not meet the limitation because that association (i.e.:  any calculated OR) can change.

Claim Rejections - 35 USC § 112 – Written Description
Claims 212-230, 233 and 234 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that 
As a first aspect the breadth of the genetic variation detected by the claimed methods is noted.  The claims are generically directed to detecting any genetic variations in genes that encode any protein associated with synapse biology.  The claims encompass any type of single- or multi- nucleotide insertion, deletion or substitution, and also encompass any larger copy number variations (CNVs) or gene rearrangements or chromosomal translocations.  Furthermore, the claims encompass genetic that are in any part of the gene(s) (e.g.:  promoter, exons, intron, downstream regulatory elements).  Thus a wide variety of genetic variations are encompassed by the claims.  
But the specification does not teach the detection of such a broad variety of genetic alterations as generically encompassed by the claims in the relevant subjects.  The specification provides an example (p.121) of detecting copy number variations in ASD subjects using Agilent 1M and Illumina 1M arrays that provides an analysis of the boundaries of gains or losses in genomic DNA.  In the instant case the specification provides a particular CNV, relevant to the claims, that is a gain of the sequence set forth in SEQ ID NO:  61 (e.g.:  Table 1, p.71-72).  The specification does not provide any particular CNVs that are a portion of that sequence, or comprise that sequence in a larger context. 
Additionally, the detected genetic variations have an implied association as recited in the claims where they are detected in a human subject that “has a disease 
But the particular exemplifications and the general teachings of the specification do not provide the skilled artisan with the ability to pick from the generically encompassed variations those particular variations which meet the functions limitations of the claims.
Where the claims are directed to the detection of genetic variations, such variations are essentially alleles of human chromosomes.  The nature of alleles is that they are variant structures, and in the present state of the art, the structure of one allele does not provide guidance to the existence or structure of other alleles.  In other words, the existence and structure of other variations (as broadly and generically represented in the rejected claims) are not predictable from the particular species (i.e.:  the CNVs provided in Table 1) disclosed in the specification.
While it is noted that the specification teaches the general methodology of detecting CNVs in a genome, possession of the claimed invention may not be shown by merely describing how to obtain possession of members of the claimed genus. See University of Rochester, 358 F.3d at 927, 69 USPQ2d at 1895.
This finding is also emphasized in Ex Parte Kubin (No. 2007-0819, Bd. Pat. App. & Int. May 31, 2007), wherein it is stated that:
“Although there is often significant overlap” between the enablement and written description requirements, “they are nonetheless independent of each other.” University of Rochester, 358 F.3d at 921, 69 USPQ2d at 1891. An “invention may be enabled even though it has not been described.” Id. Such is the situation here. While we conclude one 

This rejection is further relevant to the claims as they are directed to functional ramifications of the detected variations (e.g.:  claims 213, 215, 216) where the specification does not in fact show any functional effects of the detected variation disclosed in Table 1 relevant to the claimed SEQ ID NO: 61 (as recited in claim 221). 
And with regard to the limitations of claims as they are directed to the detection of a plurality of variations in any subject (e.g.:   claim 212 recites “detecting one or more variations” “in one or more genes”; claim 224 specifies that more than one recited variation is included in the detection), the specification (e.g.:  Table 1) teaches the detection of particular genetic variations that are copy number variations (i.e.:  gains or losses represented by at least two consecutive probes on the relevant array during CGH).  But the specification does not provide that any of the ASD case subjects that contained the CNV that is a gain of SEQ ID NO: 61 (e.g.:  Table 1 on page 71-72) contained any other additional genetic variations.
Thus while the specification as originally filed provides for detecting a genetic variation wherein the genetic variation is a CNV, wherein the CNV is a gain consisting of SEQ ID NO 61 (relevant to the functional limitations recited in claim 212), the specification does not provide an adequate written description of the broad subject matter encompassed by the rejected claims.


Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Claims 212-230, 233 and 234 are rejected under 35 U.S.C. 101 because the claimed invention is directed to a judicial exception (i.e.:  a law of nature, a natural phenomenon, or an abstract idea) without significantly more.  The claim(s)require an abstract idea.  This judicial exception is not integrated into a practical application as explained below.  The claim(s) does/do not include additional elements that are sufficient to amount to significantly more than the judicial exception as detailed below.

The unpatentability of laws of nature was confirmed by the U.S. Supreme Court in Mayo Collaborative Services v. Prometheus Laboratories, Inc., No. 10-1150 (March 20, 2012). “[L]aws of nature, natural phenomena, and abstract ideas” are not patentable. Diamond v. Diehr, 450 U. S. 175, 185 (1981); see also Bilski v. Kappos, 561 U. S._,_(2010) (slip op., at 5). “Phenomena of nature, though just discovered, mental processes, and abstract intellectual concepts are not patentable, as they are the basic tools of scientific and technological work.” Gottschalk v. Benson, 409 U. S. 63, 67 (1972).
Additionally, the unpatentability of abstract ideas was confirmed by the U.S. Supreme court in Bilski v. Kappos, No. 08-964, 2010 WL 2555192 (June 28, 2010) and in Alice Corp. v. CLS Bank Inti, 134 S. Ct. 2347, 2354 (2014).
The following inquiries are used to determine whether a claim is drawn to patent-eligible subject matter:

Step 1. Is the claim to a process, machine, manufacture, or composition of matter? Yes- The claims are directed to methods.

Step 2A, prong 1.  Does the claim recite a law of nature, a natural phenomenon, or an abstract idea (judicially recognized exceptions)? Yes – Where the claims are directed to detection of a variant in a subject that has a disease associated with a developmental disorder, and claim 212 recites “the one or more genetic variations has an odds ratio (OR) of 3 or more”, the claims are directed to the a natural phenomenon which is the genotype:phenotype association.

Step 2A, prong 2.  The judicial exception(s) to which the claims are directed are not integrated into a practical application because the claims do not require the performance of any tangible step, process or technique related to the judicial exception(s).  In this regard it is noted that claim 230 recites “selecting one or more therapies”, where the “selecting” is only a decision of determining the suitability of a treatment, but not any required steps of administering a treatment to the subject.  Thus the claims encompass methods where data is collected and analyzed, but no treatment is provided.

Step 2B. Does the claim recite additional elements that amount to significantly more than the judicial exception? No- In the instant case when considering the steps of the claims, they are directed to methods that encompass the gathering and analysis of 
" A vast majority of these samples have been previously run on other SNP microarrays.”

And

“For example, 350 samples in the dataset were run previously on Illumina 1M single array which was analyzed using two algorithms: iPattern and QuantiSNP.”

Thus the methods of data collection are not themselves novel, but are routine and conventional in the related art.
In this regard, as set forth in MPEP 2106.05(d)II, relevant activities that have been recognized by the courts as well understood, routine and conventional, include:

ii. Using polymerase chain reaction to amplify and detect DNA, Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016); Ariosa Diagnostics, Inc. v. Sequenom, Inc., 788 F.3d 1371, 1377, 115 USPQ2d 1152, 1157 (Fed. Cir. 2015);

v. Analyzing DNA to provide sequence information or detect allelic variants, Genetic Techs., 818 F.3d at 1377; 118 USPQ2d at 1546;

vii. Amplifying and sequencing nucleic acid sequences, University of Utah Research Foundation v. Ambry Genetics, 774 F.3d 755, 764, 113 USPQ2d 1241, 1247 (Fed. Cir. 2014); and

viii. Hybridizing a gene probe, Ambry Genetics, 774 F.3d at 764, 113 USPQ2d at 1247.

Furthermore, MPEP 2106.05(g) addresses insignificant extra-solution activity, and indicates that determining the level of a biomarker in blood (akin to the analysis of 

So even where a practical step of the claim may require collecting data using conventional methods that have been practiced in the art, in University of Utah Res. Foundation v. Ambry Genetics Corp. (Fed Cir, 2014), the Court addressed claims that recite known methodological steps used in the application of a judicial exception, and held that:
Having determined that the comparison steps of claims 7 and 8 are abstract ideas, we move to the second step of Alice and ask whether the particular mechanism for the comparisons added by claims 7 or 8 renders the claims patent-eligible. For this step, Alice dictates that we ask whether the remaining elements, either in isolation or combination with the other non-patent-ineligible elements, are sufficient to ‘"transform the nature of the claim’ into a patent-eligible application.” Alice, 134 S. Ct. at 2355 (quoting Mayo, 132 S. Ct. at 1297). There must be a further inventive concept to take the claim into the realm of patent-eligibility. Id. at 2355. The second paragraph of claim 7 describes the way in which the sequences are compared: they are compared by 1) hybridizing a BRCA gene probe and 2) detecting the presence of a hybridization product. Similarly, claim 8 requires 1) amplification of the BRCA1 gene and 2) sequencing of the amplified nucleic acids. The non-patent-ineligible elements of claims 7 and 8 do not add "enough” to make the claims as a whole patent- eligible.

Additionally, In University of Utah Research v. Ambry Genetics the courts stated, "Recently in Alice the Supreme Court reiterated its two-step test to determine patent eligibility for any claims that allegedly encompass abstract ideas. First, "we determine whether the claims at issue are directed to [a] patent-ineligible concept. If so, we then ask, 'what else is there in the claims before us?'" Id. at 2355 (quoting Mayo, 132 S. Ct at 1296-97) (citations and punctuation omitted). That is, we next ask whether the remaining elements, either in isolation or combination with the other non-patent-

For these reasons the claims are rejected under section 101 as being directed to non-statutory subject matter.

Conclusion
No claim is allowed.
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN THOMAS KAPUSHOC whose telephone number is (571)272-3312.  The examiner can normally be reached on M-F, 8am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Dave Nguyen can be reached at 571-272-073131.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
	Patent applicants with problems or questions regarding electronic images that can be viewed in the Patent Application Information Retrieval system (PAIR) can now contact the USPTO's Patent Electronic Business Center (Patent EBC) for assistance.  Representatives are available to answer your questions daily from 6 am to midnight (EST). The toll free number is (866) 217-9197. When calling please have your application serial or patent number, the type of document you are having an image problem with, the number of pages and the specific nature of the problem.  The Patent Electronic Business Center will notify applicants of the resolution of the problem within 5-7 business days.
	Applicants can also check PAIR to confirm that the problem has been corrected.  The USPTO's Patent Electronic Business Center is a complete service center supporting all patent business on the Internet. The USPTO's PAIR system provides Internet-based access to patent application status and history information. It also enables applicants to view the scanned images of their own application file folder(s) as well as general patent information available to the public. 
	For all other customer support, please call the USPTO Call Center (UCC) at 800-786-9199.